Citation Nr: 0907630	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-02 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for giardiasis.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1988 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

By way of background, the Veteran's claim was remanded for 
further development by a January 2005 Board decision, and 
after completing the requested development, the RO 
readjudicated the veteran's claim, as reflected by a 
September 2008 supplemental statement of the case.  Because 
the benefit sought by the Veteran remains denied, the claim 
has been returned to the Board.  

As referenced in the Board's January 2005 decision, the 
Veteran appears to be raising a claim for service connection 
for an undiagnosed illness associated with signs or symptoms 
of fatigue, and gastrointestinal and neuropsychological signs 
or symptoms, as reflected in his March 2004 VA Form 9 and 
subsequent submitted statements.  The Board previously 
referred this issue to the RO for appropriate action.  
However, a review of the Veteran's claims file fails to 
reflect any development of this issue.  Accordingly, the 
issue is again REFERRED to the RO for appropriate action.


FINDING OF FACT

The objective, credible evidence fails to reflect that the 
Veteran currently has giardiasis with mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention, and chronic constipation interrupted by diarrhea.





CONCLUSION OF LAW

The criteria for a compensable disability rating for 
giardiasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 7399-
7321 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a May 2002 letter, which informed the Veteran that he must 
show that his service-connected disability had worsened in 
order to receive an increased disability rating.  The 
February 2003 statement of the case explained the criteria 
for a compensable  disability rating per Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and the 
Veteran's claim was subsequently readjudicated as reflected 
by a supplemental statements of the case dated in January 
2004 and September 2008, as well as a January 2005 Board 
decision.  Additionally, at his VA examination the veteran 
discussed his gastrointestinal symptomatology.  Likewise, the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that a reasonable person, such as the Veteran, 
would know what was necessary to substantiate his claim, such 
that the notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained. The 
Veteran's service medical records and VA treatment records 
have been obtained, and the Veteran was provided with a VA 
examination for the small and large intestines.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Giardiasis is a common infection of the small intestine 
caused by a microscopic parasite and spread via contaminated 
food or water or by direct person to person contact.  See 
Dorland's Illustrated Medical Dictionary, p.785 (31st ed. 
2007).

Giardiasis is not specifically listed in the diagnostic codes 
of the VA's disability rating schedule.  Where the particular 
disability for which the veteran is service connected is not 
listed, it will be permissible to rate under a closely 
related disease or injury in which not only are the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  The RO has rated the 
Veteran's giardiasis under Diagnostic Code 7321.

Diagnostic Code 7321 provides criteria for rating amebiasis, 
which is also an intestinal disease caused by a parasite.  
Diagnostic Code 7321 provides a 10 percent rating for 
amebiasis with mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea.  The 10 percent rating 
is the highest rating provided under this code. 

The Veteran contends that the current severity of his 
giardiasis entitles him to a compensable rating.  The Veteran 
was granted service connection for giardiasis in an October 
1993 rating decision based on a test showing the presence of 
the giardia parasite in his stool in service.  However, the 
Veteran was assigned a noncompensable rating because the 
condition appeared to be asymptomatic at that time.  The 
Veteran underwent several VA examinations in conjunction with 
latter increased rating claims, and his noncompensable rating 
was continued based on consistent negative findings of a 
parasite in the Veteran's stool sample.

In conjunction with the instant increased rating claim, the 
Veteran underwent a VA examination for the small and large 
intestines in July 2008, during which the Veteran reported 
daily nausea, vomiting two to three times per week, and 
episodes of diarrhea with 8 to 10 watery stools per day and 
abdominal cramps for a 5 to 10 day period, with these 
episodes occurring one to two times per week.  However, the 
Veteran reported that these episodes do not interfere with 
his activities of daily living, nor has he had any 
hospitalization or emergency room visits related to these 
episodes.  Additionally, the Veteran reported no weight 
change in the past year.  A physical examination of the 
Veteran revealed that he was well-developed and well-
nourished, and his bowel sounds were normal.  He demonstrated 
slight tenderness in the periumbilical, upper epigastric, and 
right lower quadrant, but he had no rebound tenderness, no 
guarding, and no abdominal bruits.  Additionally, a rectal 
examination revealed one external hemorrhoidal tag but no 
hemorrhoids were felt.  Rectal tone was described as 
excellent, and light brown stool was guaiac-negative. 

Pursuant to the Board's January 2005 Remand, which instructed 
the VA examiner performing the Veteran's examination to 
conduct studies to determine the presence of giardia 
parasites, the examiner studied the Veteran's blood 
serologies and requested that the Veteran provide a stool 
sample, as well.  However, the Veteran failed to provide a 
sample.  Nevertheless, the Veteran's metabolic profile, 
complete blood count, iron levels, B-12, and folate were all 
within normal limits.  Based on the examination and 
laboratory findings, the examiner concluded it was less 
likely than not that the Veteran was currently infected with 
the giardia parasite.

Given the examination findings and conclusions, as well as 
the absence of records reflecting treatment for giardiasis, 
the Board finds that in light of the totality of the 
evidence, the Veteran's reports of symptoms he attributes to 
giardiasis are not credible.  In view of that conclusion, the 
greater weight of the evidence is against finding that the 
veteran's service connected giardiasis is productive of mild 
gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  Accordingly, the criteria for a 
compensable evaluation for giardiasis are not met, and the 
appeal is denied.  


ORDER

A compensable rating for giardiasis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


